                                             Case 2:18-cv-01646-JAD-PAL Document 21 Filed 12/14/18 Page 1 of 3



                                     1   Michael Kind, Esq.
                                         Nevada Bar No. 13903
                                     2
                                         KAZEROUNI LAW GROUP, APC
                                     3   6069 S. Fort Apache Rd., Suite 100
                                         Las Vegas, NV 89148
                                     4
                                         Phone: (800) 400-6808 x7
                                     5   mkind@kazlg.com
                                     6
                                         David H. Krieger, Esq.
                                     7   Nevada Bar No. 9086
                                         HAINES & KRIEGER, LLC
                                     8
                                         8985 S. Eastern Avenue, Suite 350
                                     9   Henderson, NV 89123
                                         Phone: (702) 880-5554
                                    10
                                         dkrieger@hainesandkrieger.com
                                    11   Attorneys for Plaintiff Carole E. DeAngelis
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Ste. 100




                                    12
                                                                UNITED STATES DISTRICT COURT
      Las Vegas, NV 89148




                                    13
                                    14
                                                                     DISTRICT OF NEVADA
                                    15
                                            Carole E. DeAngelis,                                Case No. 2:18-cv-01646-JAD-PAL
                                    16
                                                            Plaintiff,                          NOTICE OF SETTLEMENT BETWEEN
                                    17
                                            v.                                                  PLAINTIFF AND EQUIFAX
                                    18                                                          INFORMATION SERVICES LLC
                                            American Honda Finance Corp. and
                                    19
                                            Equifax Information Services, LLC,
                                    20
                                                            Defendant.
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28

                                         ________________________________________________________________________________________________________
                                         NOTICE OF SETTLEMENT                           !1                      CASE NO. 2:18-CV-01646-JAD-PAL
                                                   Case 2:18-cv-01646-JAD-PAL Document 21 Filed 12/14/18 Page 2 of 3



                                          1                                                  NOTICE
                                          2           The dispute between Carole E. DeAngelis (“Plaintiff”) and Equifax
                                          3    Information Services, LLC (“Equifax”) has been resolved. Plaintiff anticipates
                                          4    filing dismissal documents as to Plaintiff’s claims against Equifax with prejudice
                                          5    within 60 days—on or before February 12, 2019.
                                          6
                                          7           DATED this 14th day of December 2018.
                                          8
                                          9                                                        Respectfully submitted,
                                         10
                                                                                                   KAZEROUNI LAW GROUP, APC
                                         11
6069 South Fort Apache Road, Suite 100
  KAZEROUNI LAW GROUP, APC




                                         12                                                        By: /s/ Michael Kind
       Las Vegas, Nevada 89148




                                                                                                       Michael Kind, Esq.
                                         13
                                                                                                       6069 S. Fort Apache Rd., Ste. 100
                                         14                                                            Las Vegas, NV 89148
                                                                                                       Attorneys for Plaintiff
                                         15
                                         16
                                         17
                                                IT IS ORDERED that the settling parties shall have until February 12, 2019, to either file a
                                         18 stipulation to dismiss with prejudice, or a joint status report advising when the stipulation to dismiss
                                            will be filed.
                                         19
                                                 Dated: December 17, 2018
                                         20
                                         21                                                                   ______________________________
                                                                                                              Peggy A. Leen
                                         22                                                                   United States Magistrate Judge
                                         23
                                         24
                                         25
                                         26
                                         27
                                         28

                                               ________________________________________________________________________________________________________
                                               NOTICE OF SETTLEMENT                           !2                      CASE NO. 2:18-CV-01646-JAD-PAL
                                             Case 2:18-cv-01646-JAD-PAL Document 21 Filed 12/14/18 Page 3 of 3



                                     1                                  CERTIFICATE OF SERVICE
                                     2          I HEREBY CERTIFY pursuant to Rule 5 of the Federal Rules of Civil
                                     3   Procedure that on December 14, 2018, the foregoing Notice of Settlement was filed
                                     4   and served via CM/ECF to all parties appearing in this case.
                                     5
                                                                                   KAZEROUNI LAW GROUP, APC
                                     6
                                     7                                             By: /s/ Michael Kind
                                                                                       Michael Kind, Esq.
                                     8
                                                                                       6069 S. Fort Apache Rd., Ste. 100
                                     9                                                 Las Vegas, NV 89148
                                    10
                                    11
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Ste. 100




                                    12
      Las Vegas, NV 89148




                                    13
                                    14
                                    15
                                    16
                                    17
                                    18
                                    19
                                    20
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28

                                         ________________________________________________________________________________________________________
                                         NOTICE OF SETTLEMENT                           !3                      CASE NO. 2:18-CV-01646-JAD-PAL
